ORDER
Claimant appeared pro se.
Ronald R. Brown, Assistant Attorney General, for the State of West Virginia.
This claim was submitted to the Court for decision upon a Settlement Agreement entered into by the parties.
The Court concludes that the claimant is entitled to recover a scholarship that she received from Davis and Elkins College in the amount of $4,000.00. The claimant was unable to use the scholarship after she became the victim of criminally injurious conduct on October 14, 2001. By Order of this Court issued January 25, 2005, the claimant was awarded $231.64 for her unreimbursed medical expenses. In the Settlement Agreement, the claimant and respondent concur that the additional award of $4,000.00 constitutes a full and complete settlement of this claim.